Decree of the Surrogate’s Court, Kings County, made in a proceeding under section 145-a of the Surrogate’s Court Act to adjudicate the validity and effect of the surviving spouse’s right of election under section 18 of the Decedent Estate Law, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. The wifi sufficiently identifies the appellant, and, therefore, it may not be held that there is an absence of testamentary provision for the surviving spouse. It makes a specific bequest to and directs the erection of a trust for the benefit of the surviving spouse. Hence it was properly held that she is not entitled to elect to take an absolute share of the net estate as in intestacy. Hagarty, Adel and Taylor, JJ., concur; Carswell, J., concurs in the result; Johnston, J., not voting. [177 Misc. 480.]